Citation Nr: 1452887	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-08 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.

3. Entitlement to service connection for asbestosis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to September 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

A hearing was held in August 2012 before Kathleen K. Gallagher, a Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and for asbestosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 2002 rating decision denied the Veteran's original claim for entitlement to service connection for PTSD.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.
 
2. Evidence received since the October 2002 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for PTSD.





CONCLUSIONS OF LAW

1. The October 2002 rating decision denying entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2. The criteria for reopening the claim for service connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial. See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

II. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim for PTSD was initially denied in October 2002.  At the time of the denial, the evidence included a stressor statement, personal statements, service treatment records and service personnel records.  No additional evidence was submitted within one year of the October 2002 rating decision; therefore, that decision is final.

Since the October 2002 rating decision, the Veteran has submitted personal statements, testimony before the Board and VA treatment records.  This new evidence is also material because the Veteran testified as to his current symptoms as well as additional stressors.  Since the evidence is both new and material, the Board finds that the claim must be reopened for consideration on the merits.

Here, as will be discussed in further detail in the REMAND section below, the newly submitted medical evidence satisfies the "low threshold" necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, claimed as PTSD, is reopened, and to this extent, the appeal is granted.


REMAND

Reason for Remand: To schedule VA examinations.

The Veteran seeks service connection for an acquired psychiatric disorder claimed as PTSD.  While the treatment records do not show a diagnosed disorder, the Veteran, as a layperson, is competent to report symptoms of a psychiatric disorder to include continuity of symptoms since service.  While he has reported symptoms of a psychiatric disorder and testified regarding the continuity of symptoms since service, he has not been provided a VA Compensation and Pension examination to determine whether his symptoms can be attributed to a diagnosis and in turn, attributed to service.  As such, the Board finds that an examination must be scheduled to determine whether the Veteran's symptoms can be attributed to a diagnosis, and if so, whether his diagnosis is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In connection with his claim for service connection for PTSD, the Veteran testified before the Board that he witnessed a Korean soldier commit suicide.  See Transcript, page 8.  Further, the Veteran submitted a stressor statement in December 2001.  On remand, the Board finds that attempts must be made to verify the Veteran's reported stressors.

Finally, the Veteran submitted evidence of a past diagnosis of asbestosis.  Regarding asbestos-related claims, there is no specific statutory guidance and the Secretary has not promulgated any regulations.  VA has issued a circular on asbestos-related diseases, however. DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In December 2005, M21-1, Part VI was rescinded and replaced with a new manual, M21-1MR, which contains the same asbestos- related information as M21-1, Part VI.  The Court has held that VA must analyze an appellant's claim of service connection for asbestosis or asbestos-related disabilities using the administrative protocols found in the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  Id. 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has asserted that his asbestosis is due to his service.  Specifically, he reported that he was exposed to peeling paint and asbestos in the barracks while serving at Fort Gordon, Georgia, and while stationed in guard shacks at Camp Pelham, 2nd Division, in Korea.  See Statement received February 12, 2010 and Notice of Disagreement.  He also reported that while in Korea, he was exposed to a coal burning product that could have contained asbestos.  See Notice of Disagreement.  Additionally, he reported that he could have been exposed while stationed in a motor pool or from the boiler that provided heat during service.  See Statement dated April 24, 2011.

The Board finds the VA has not undertaken development to verify the Veteran's assertion of asbestos exposure.  Therefore, on remand, the RO/AMC should contact the appropriate authority to determine to the extent possible whether the barracks at Fort Gordon, Georgia or guard shacks at Camp Pelham, 2nd Division, in Korea contained asbestos during the Veteran's period of service, to include whether he could have been exposed to asbestos while serving in the motor pool or via the boiler.  Additionally, because the threshold for requiring a VA Compensation and Pension examination is low under McLendon v, 20 Vet. App. 79, the Board finds it would be prudent to schedule a VA Compensation and Pension examination to determine whether any current respiratory disability is related to service, to include potential exposure to asbestos.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2. Attempt to verify the Veteran's PTSD stressors, which include seeing a Korean soldier as well as a friend commit suicide during service.  See Transcript, page 8, and Stressor Statement received December 2001.

3. Ask the appropriate authority to determine to the extent possible whether the barracks at Fort Gordon, Georgia or guard shacks at Camp Pelham, 2nd Division, in Korea contained asbestos during the Veteran's period of service, to include whether he could have been exposed to asbestos while serving in the motor pool or via the boiler.  All requests and responses must be documented in the claims file.  

4. Schedule a VA Compensation and Pension respiratory examination with a qualified provider to determine the etiology of any respiratory disorder.  The claims file, copies of pertinent records on Virtual VA and VBMS, and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  The examiner must specify the dates encompassed by the electronic records that were reviewed.
 
The examiner should interview the Veteran regarding his service and pre- and post-service occupational and recreational history to ascertain his history of likely asbestos exposure.  A clinical examination with appropriate tests and studies must be performed. 

The examiner must indicate which, if any, respiratory disorders the Veteran currently has and opine whether it is at least as likely as not (50 percent or greater probability) that such is related to the Veteran's active service, to include as due to asbestos exposure and exposure to poor air quality within the barracks.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.

5. Schedule the Veteran for a VA Compensation and Pension psychiatric examination to determine the etiology of the Veteran's symptoms of an acquired psychiatric disorder.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  The examiner must specify the dates encompassed by the electronic records that were reviewed.

All studies, tests, and evaluations deemed necessary by the examiner must be performed. 

The RO must provide the examiner with a summary of any verified stressors, including whether the Veteran served in combat and the nature and circumstances of such combat service.  The examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to a stressor has resulted in any currently or previously psychiatric disorder found.

If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  If a diagnosis of PTSD is rendered, the examiner must indicate whether that diagnosis is related to the Veteran's in-service stressors that are related to his fear of hostile military or terrorist activity.

Additionally, the examiner must opine as to whether any psychiatric disorder found other than PTSD, is at least as likely as not (50 percent or greater probability) causally or etiologically related to the Veteran's military service, to include as due to any verified incident during service.

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.

6. Then, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


